Title: Thomas Jefferson to John B. Colvin, 11 March 1810
From: Jefferson, Thomas
To: Colvin, John B.


          
             
                     Monticello 
                     Mar. 11. 10.
          
           Th: Jefferson returns his thanks to mr Colvin for the pamphlet he has been so kind as to send him, & particularly for 
                  those par so much of it as respects himself personally. it had arrived a week before his letter of Feb. 28. but there had not been a moment’s doubt of the pen from which it came; 
		   that it was the same which had been known to have been so often & so ably exercised in support of the republican princi
                  
                  ples and administration of our government. it’s truths, & it’s logic will dispel the illusions of the ignis fatuus who is the subject of it, as far as it shall be read: and it is hoped it will be taken into the newspapers, of which there are probably 50. readers for one of pamphlets. he salutes mr Colvin with esteem & respect.
        